DETAILED ACTION
	This is a non-final Office Action on the merits for application 17/132,074.
Claims 1-20 are pending.
Claims 1-20 are examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 defines “wherein the one or more primary anchor projections and the one or more secondary anchor projections contact webs of the decking,” which renders the claimed invention indefinite since the preamble states the claim is directed towards a decking anchor and not an assembly that includes an anchor and decking assembly and use of the limitation “contact” appears to positively define such a contact between the projections and webs and thus one of ordinary skill in the art would not know 
Claim 2 defines “the one or more primary anchor projections rotate. . . in response to the one or more primary anchor projections and the one or more secondary anchor projections being biased against the webs in the cavity of the decking,” which renders the claimed invention indefinite since such limitations appear to positively define the method step of “rotate” without using a “configured to” limitation and thus one of ordinary skill in the art would not know whether Applicant is attempting to now define a method of installation or whether such limitations are considered to define product by process or configured to language. For examining purposes and in light of the specification and drawings, such limitations are interpreted as product by process limitations, where the prior art meet such limitations if the structure is configured to function in such a manner. Moreover, claim 16 includes similar limitations and is similarly rejected and interpreted.
Claim 10 defines the respective anchor projections “contact a first/second web,” which renders the claimed invention indefinite since the claim is directed in the preamble to an anchor and not an assembly that includes both the decking and anchor and thus one of ordinary skill in the art would not know whether a combination is now being defined or whether such limitations define what such anchor projections are 
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotronis (DE 102014112060).
Regarding claim 1, Kotronis discloses a decking anchor, the anchor comprising:
an anchor head comprising:
a primary anchor portion (#20) with one or more primary anchor projections (the left and right projections that extend from the center of the anchor portion #20); and
a secondary anchor portion (#32) with one or more secondary anchor projections (the left and right projections that extend from the center of the secondary portion #32),
wherein the secondary anchor portion is operatively coupled to the primary anchor portion (see figures 4 and 5, where the primary and secondary portions are rotatably coupled to one another); and
a fastener (#17) operatively coupled to the primary anchor portion or the secondary anchor portion of the anchor head (see figures 2 and 4);
wherein in an assembly position the primary anchor portion and secondary anchor portion are configured to pass through an opening into a cavity of a flute of decking (see figure 5, where the primary and secondary portions are positioned so as to be inserted within an opening of a flute, where such a flute is not positively defined nor required);
wherein the one or more primary anchor projections rotate with respect to the one or more secondary anchor projections to move from the assembly position to an installed position (see figure 4); and
wherein the one or more primary anchor projections and the one or more secondary anchor projections contact webs of the decking (see figure 4, where the web is considered the horizontally extending web sections #22 which the primary and secondary portions are configured to contact during use, where such a web and decking are not positively defined and the anchor of the prior art is configured to meet such configured to limitations as defined).
Regarding claim 2, Kotronis disclose the one or more primary anchor projections rotate with respect to the one or more secondary anchor projections in response to the one or more primary anchor projections and the one or more secondary anchor projections being biased against the webs in the cavity of the decking (such limitations 
Regarding claim 3, Kotronis discloses a biasing member (#30), wherein the biasing member biases the primary anchor portion and the secondary anchor portion together (see figure 2).
Regarding claim 4, Kotronis discloses the biasing member comprises a compression spring (#30).
Regarding claim 7, Kotronis discloses the anchor head comprises a locking mechanism (the receiving pocket #35 that is T-shaped as depicted in figure 6 can be considered the locking mechanism along with the biasing spring #30).
Regarding claim 8, Kotronis discloses the locking mechanism comprises a tongue and groove connection operatively coupled to the primary anchor portion or the secondary anchor portion, wherein in the assembly position the tongue and groove connection is unlocked and in the installed position the tongue and groove connection is locked (see figure 5, where the tongue and groove connection between the primary and secondary portions is unlocked and figure 4 depicts the tongue and groove connection between such portions in the locked position).
Regarding claim 9, Kotronis discloses the primary anchor portion comprises a first primary anchor projection and a second primary anchor projection (the left and right 
Regarding claim 10, Kotronis discloses the first primary anchor projection and the first secondary anchor projection contact a first web (looking at figure 4, the left, first primary projection and the left first secondary projection are configured to contact the left web #22), and the second primary anchor projection and the second secondary anchor projection contact a second (looking at figure 4, the right, second primary projection and the right second secondary projection are configured to contact the right web #22).
Regarding claim 11, Kotronis discloses at least a portion of the one or more primary anchor projections or the one or more secondary anchor projections comprise a curved surface (figures 4 and 5 depict an end of the primary anchor projections is curved in order to make rotation within the channel easier).
Regarding claim 12, Kotronis discloses a removal mechanism (#21) operatively coupled to the primary anchor portion or the secondary anchor portion (the removal mechanism #21 is operatively coupled to both the first and second portions), wherein the removal mechanism allows movement of the primary anchor portion with respect to the secondary anchor portion (the removal mechanism #21 allows the fastener to be moved relative to the secondary anchor portion and thus the primary anchor portion relative to the secondary portion to rotate the primary anchor portion).
Regarding claim 14, Kotronis discloses a stop (#21) operatively coupled to the fastener (see figure 5), wherein the stop impedes movement of the anchor within the decking when the stop is operatively coupled to the decking (see figures 2 and 5).

Claim(s) 1-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linka (DE 102014110192).
Regarding claim 1, Linka discloses a decking anchor, the anchor comprising:
an anchor head comprising:
a primary anchor portion (#8) with one or more primary anchor projections (the left and right projections #15 that extend from the center of the anchor portion); and
a secondary anchor portion (#6) with one or more secondary anchor projections (the left and right projections #17 and #16 that extend from the center of the secondary portion),
wherein the secondary anchor portion is operatively coupled to the primary anchor portion (see figures 1 and 2, where the primary and secondary portions are rotatably coupled to one another); and
a fastener (#2) operatively coupled to the primary anchor portion or the secondary anchor portion of the anchor head (see figures 1 and 2);
wherein in an assembly position the primary anchor portion and secondary anchor portion are configured to pass through an opening into a cavity of a flute of decking (see figure 2, where the primary and secondary portions are 
wherein the one or more primary anchor projections rotate with respect to the one or more secondary anchor projections to move from the assembly position to an installed position (see figure 2); and
wherein the one or more primary anchor projections and the one or more secondary anchor projections contact webs of the decking (see figure 2, where the web is considered the web sections #22 which the primary and secondary portions are configured to contact during use).
Regarding claim 2, Linka disclose the one or more primary anchor projections rotate with respect to the one or more secondary anchor projections in response to the one or more primary anchor projections and the one or more secondary anchor projections being biased against the webs in the cavity of the decking (such limitations are considered to define product by process limitations, where the spring #4 of the prior art is configured to bias the primary and secondary anchor projections towards one another and where the anchor of figure 2 of Linka is configured to be used with a differently shaped decking cavity which would move such a primary anchor projection relative to the secondary anchor projection upon release of the fastener #2 and thus meet such limitations as defined).
Regarding claim 3, Linka discloses a biasing member (#4), wherein the biasing member biases the primary anchor portion and the secondary anchor portion together (see figure 2).
Regarding claim 4, Linka discloses the biasing member comprises a compression spring (#4).
Regarding claim 5, Linka discloses the primary anchor portion comprises a primary anchor aperture (#13) and wherein the secondary anchor portion comprises a secondary anchor aperture (#12), and wherein the primary anchor aperture and the secondary anchor aperture are operatively coupled through the fastener (see figures 1 and 2).
Regarding claim 6, Linka disclose the fastener comprises a fastener threaded portion (see figure 1) and wherein the primary anchor aperture comprises a primary aperture threaded portion (#14), and wherein the fastener threaded portion is operatively coupled to the primary aperture threaded portion (see figure 1).
Regarding claim 7, Linka discloses the anchor head comprises a locking mechanism (the receiving pocket between legs #16 and #18 which the portion #8 is to be received within as depicted in figure 2 can be considered the locking mechanism along with the biasing spring #4).
Regarding claim 8, Linka discloses the locking mechanism comprises a tongue and groove connection operatively coupled to the primary anchor portion or the secondary anchor portion, wherein in the assembly position the tongue and groove connection is unlocked and in the installed position the tongue and groove connection is locked (see figure 2, where the tongue and groove connection between the primary and secondary portions is unlocked when the primary portion is rotated out of the groove and the tongue and groove connection between such portions is in the locked position when the anchor head is first inserted into the channel).
Regarding claim 9, Linka discloses the primary anchor portion comprises a first primary anchor projection and a second primary anchor projection (the left and right projections #15 that extend from the center of the primary portion as explained above), and the secondary anchor portion comprises a first secondary anchor projection and a secondary primary anchor projection (the left and right anchor projections #16 and #17 of the secondary portion as explained above).
Regarding claim 10, Linka discloses the first primary anchor projection and the first secondary anchor projection contact a first web (looking at figure 2, the left, first primary projection and the left first secondary projection are configured to contact the left web #22), and the second primary anchor projection and the second secondary anchor projection contact a second web (looking at figure 2, the right, second primary projection and the right second secondary projection are configured to contact the right web #22).
Regarding claim 11, Linka discloses at least a portion of the one or more primary anchor projections or the one or more secondary anchor projections comprise a curved surface (figure 1 depicts the secondary anchor projections are curved at #18 as well as at the ends of the projections #16 and #17 that extend form the horizontal portion of the second portion #6).
Regarding claim 12, Linka discloses a removal mechanism (the aperture formed above element #18 of figure 1) operatively coupled to the primary anchor portion or the secondary anchor portion (the removal mechanism #18 is operatively coupled to the second portion), wherein the removal mechanism allows movement of the primary anchor portion with respect to the secondary anchor portion (the removal mechanism 
Regarding claim 13, Linka discloses the removal mechanism comprises one or more removal apertures (the apertures at #18 of figure 1) in the primary anchor portion or the secondary anchor portion (see figure 1), wherein the one or more removal apertures receives a tool for moving the primary anchor portion with respect to the secondary anchor portion (see figure 2, where a tool is configured to be received within such an aperture #18 in order to engage the primary anchor portion and move the primary anchor portion relative to the second portion).
Regarding claim 14, Linka discloses a stop (the head of the fastener at #11) operatively coupled to the fastener (see figure 1), wherein the stop impedes movement of the anchor within the decking when the stop is operatively coupled to the decking (see figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kotronis in view of Potts et al. (U.S. Patent 7,241,094).
Regarding claim 5, Kotronis discloses the claimed invention including the secondary anchor portions comprises an aperture that receives the fastener #17 except specifically for the primary anchor portion comprises a primary anchor aperture such that the primary and secondary apertures are operatively coupled through the fastener. Instead, it appears the primary anchor portion is integrally coupled/formed with the fastener #17. It is highly well known in the art, as evidenced by Potts et al., that such anchor heads can be constructed such that the primary anchor portion comprises of a threaded aperture that is configured to receive a threaded fastener #50 that extends through a non-threaded hole #40 of the secondary anchor portion. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the anchor head of Kotronis such that the primary anchor portion comprises of a threaded aperture that is to connect to the fastener and align with the aperture of the secondary anchor portion, as taught in Potts et al., in order to make manufacture and transport of such pieces separately easier and also since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlichman, 168 USPQ 177, 179 (1969).
Regarding claim 6, Kotronis in view of Potts et al. render obvious the fastener comprises a fastener threaded portion (the threaded portion of fastener #50 of Potts et al., which would be substituted within Kotronis as explained above) and wherein the primary anchor aperture comprises a primary aperture threaded portion (see Potts et al. at #14, where such features would be provided within Kotronis as explained above), and wherein the fastener threaded portion is operatively coupled to the primary aperture 
Regarding claim 15, Kotronis discloses a decking system comprising:
one or more anchors, wherein each of the one or more anchors comprise: an anchor head comprising:
a primary anchor portion (#20) with one or more primary anchor projections (the left and right projections that extend from the center of the anchor portion #20); and
a secondary anchor portion (#32) with one or more secondary anchor projections (the left and right projections that extend from the center of the secondary portion #32),
wherein the secondary anchor portion is operatively coupled to the primary anchor portion (see figures 4 and 5, where the primary and secondary portions are rotatably coupled to one another); and
a fastener (#17) operatively coupled to the primary anchor portion or the secondary anchor portion of the anchor head (see figures 2 and 4);
wherein in an assembly position the primary anchor portion and secondary anchor portion are configured to pass through an opening into a cavity of a flute of decking (see figure 5, where the primary and secondary portions are positioned so as to be inserted within an opening of a flute);
wherein the one or more primary anchor projections rotate with respect to the one or more secondary anchor projections to move from the assembly position to an installed position (see figure 4).

Regarding claim 16, Kotronis in view of Potts et al. render obvious the one or more primary anchor projections rotate with respect to the one or more secondary anchor projections in response to the one or more primary anchor projections and the one or more secondary anchor projections being biased against the webs in the cavity 
Regarding claim 17, Kotronis in view of Potts et al. render obvious the one or more anchors further comprise a biasing member (Kotronis; #30), wherein the biasing member biases the primary anchor portion and the secondary anchor portion together (see figure 2 of Kotronis).
Regarding claim 18, Kotronis in view of Potts render obvious the primary anchor portion comprises a primary anchor aperture and wherein the secondary anchor portions comprises a secondary anchor aperture and wherein the primary anchor aperture and the secondary anchor aperture are operatively coupled through the fastener (It is highly well known in the art, as evidenced by Potts et al., that such anchor heads can be constructed such that the primary anchor portion comprises of a threaded aperture #14 that is configured to receive a threaded fastener #50 that extends through a non-threaded hole #40 of the secondary anchor portion. Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to have constructed the anchor head of Kotronis such that the primary anchor portion comprises of a threaded aperture that is to connect to the fastener and align with the aperture of the secondary anchor portion, as taught in Potts et al., in order to make Nerwin v. Erlichman, 168 USPQ 177, 179 (1969).).
Regarding claim 19, Kotronis in view of Potts et al. render obvious the anchor head comprises a locking mechanism (the receiving pocket #35 of Kotronis is T-shaped as depicted in figure 6 and can be considered the locking mechanism along with the biasing spring #30).
Regarding claim 20, Kotronis discloses a method of installing an anchor in decking, the method comprising:
installing an anchor head (#12) into a cavity of a flute within the decking with the anchor head in an assembly position (see figure 5);
wherein the anchor comprises the anchor head comprising:
a primary anchor portion (#20) with one or more primary anchor projections (the left and right projections that extend from the center of the anchor portion #20); and
a secondary anchor portion (#32) with one or more secondary anchor projections (the left and right projections that extend from the center of the secondary portion #32),
wherein the secondary anchor portion is operatively coupled to the primary anchor portion (see figures 4 and 5, where the primary and secondary portions are rotatably coupled to one another); and
a fastener (#17) operatively coupled to the primary anchor portion or the secondary anchor portion of the anchor head (see figures 2 and 4);
wherein in the assembly position the primary anchor portion and the secondary anchor portion are configured to pass through an opening into the cavity of the flute of the decking (see figure 5, where the primary and secondary portions are positioned so as to be inserted within an opening of a flute of the decking);
installing the anchor into an installed position (see figure 4);
wherein during installation the one or more primary anchor projections rotate with respect to the one or more secondary anchor projections to move from the assembly position to an installed position (see figure 4).
Kotronis discloses the decking system comprises of a concrete element #10 with an anchor rail #11 embedded therein and thus do not specifically disclose a decking comprising a plurality of flutes with upper and lower flanges and webs as defined such that the primary and secondary anchor projections contact the webs of the decking. However, it is highly well known in the art, as evidenced by Potts et al., that decking #60 can be constructed with a plurality of flutes #68, where such flutes are constructed with an upper flange #66, lower flanges #70 and #72 and webs #62 and #64 extending therebetween, where a decking anchor is configured to be inserted within the flute and contact the webs of the flute to lock the anchor in place. Therefore, it would have been obvious to have configured the anchors of Kotronis so as to be used within a decking comprising of flutes and to have installed such anchors within the flutes of such a decking, as taught in Potts et al., in order to allow elements to be attached to different types of decking structures, such as one with flutes of dovetail shape, using the anchors of Kotronis. The primary anchor projections of Kotronis could thus be configured to comprise of angled surfaces #18 as depicted in Potts et al. in order to properly engage 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE V ADAMOS whose telephone number is (571)270-1166. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian D Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/THEODORE V ADAMOS/Primary Examiner, Art Unit 3635